                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Chief Judge Marcia S. Krieger

Civil Action No. 16-cv-01141-MSK-NYW

TATONKA CAPITAL CORPORATION,

       Plaintiff,

v.

MICHAEL CONNELLY,

      Defendant.
______________________________________________________________________________

  OPINION AND ORDER GRANTING MOTION TO STRIKE JURY DEMAND AND
                            SETTING TRIAL DATE
______________________________________________________________________________

       THIS MATTER comes before the Court pursuant to the Plaintiff’s (“Tatonka”)

Renewed Motion to Strike Mr. Connelly’s Jury Demand (# 117), Mr. Connelly’s response

(#120), and Tatonka’s reply (# 121). Also pending is the setting of a trial date in this matter.

       The Court assumes the reader’s familiarity with the proceedings to date. In summary,

Tatonka asserts a claim for breach of contract against Mr. Connelly, alleging that Mr. Connelly

failed to honor a guaranty of loans made by Tatonka to Mosaica, Mr. Connelly’s business. Mr.

Connelly asserts, as an affirmative defense, that both he and Tatonka intended that his guaranty

would apply only to certain loans that have since been repaid. To the extent that the written

guarantees say otherwise, they should be reformed due to the parties’ mutual mistake.

       In his Answer, Mr. Connelly demanded a trial by jury. Tatonka moves to strike the jury

demand, arguing that guarantees contain a waiver of any right to a trial to jury in a dispute

concerning the guarantees’ enforcement. Specifically, Tatonka points to Section 17 of each

guaranty is entitled “Governing Law, Etc.”. It includes, among other provisions (all set forth in
capital letters), the following language: “The Guarantor [i.e. Mr. Connelly] hereby waives any

right to a trial by jury in any action, proceeding, or counterclaims concerning any rights under

this guaranty, or the other loan documents . . . and agrees that any such action, proceedings, or

counterclaim shall be tried before a court and not before a jury.”

        Preemptive waivers of a party’s right to a jury trial are generally enforceable, so long as

the party giving the waiver did so knowingly and voluntarily. Telum, Inc. v. E.F. Hutton Credit

Corp., 859 F.2d 835, 837 (10th Cir. 1988). Among the factors that courts examine in determining

whether a waiver was given knowingly and voluntarily are: (i) the conspicuousness of the waiver

in the contract, (ii) the level of sophistication and experience of the parties involved, (iii) the

waiving party’s ability to negotiate terms of the contract, (iv) the relative bargaining power of

each party, and (v) whether the waiving party was represented by counsel. Tara Woods Ltd.

Partnership v. Fannie Mae, 2010 WL 1529459 (D. Colo. Apr. 1, 2010) and cases cited therein;

see also Bevil Co., Inc. v. Sprint/United Management Co., 304 Fed.Appx. 674, 582 (10th Cir.

2008). The 10th Circuit has not clearly indicated which party bears the burden of proof where a

pre-litigation waiver of a jury right is invoked or challenged. It may be appropriate for the party

opposing a jury trial to shoulder that burden, given that the Seventh Amendment otherwise

guarantees to parties the right to a jury’s determination. See e.g. Webster Capital Finance, Inc.

v. Newby, 2013 WL 589626 (D.Kan. Feb. 14, 2013). Accordingly, this Court will assume that

Tatonka bears the burden of proving Mr. Connelly’s waiver of his jury right was knowing and

voluntary.

        Turning to each of the listed factors, the Court first considers whether the waiver of the

jury right in the guarantees was conspicuous. Although Mr. Connelly takes some issue with the

vagueness of Section 17’s title (“Governing Law, etc.” instead of a specific reference to a waiver
of jury rights), the fact that the section is lengthy and contains numerous provisions besides the

jury waiver, and the fact that it does not immediately precede the signature line of the guarantee,

the Court cannot say that any of those alleged defects, individually or in concert, render the

provision less-than-conspicuous. Unlike any other paragraph in the guarantees, Section 17 is set

off entirely in capital letters, attesting to its particular importance. Even a casual reading of the

first few lines of that section reveal that the section involves concessions of important litigation

rights, including choice of law and forum selection clauses in the first two sentences, further

suggesting that the contents of that section should not be ignored lightly. The language of the

waiver itself is simple and straightforward, not likely to confuse even the least sophisticated of

readers. Mr. Connelly’s position that, to be sufficiently “conspicuous,” a waiver must be in a

separate section of a contract, or must be located at a specific place in the document imposes far

more exacting requirements than courts have articulated. Accordingly, the Court finds that the

jury waiver language was sufficiently conspicuous.

       As to the next factor, Mr. Connelly’s response concedes that “his level of sophistication

was adequate under the circumstances,” but the Court believes some additional discussion is

warranted. It is undisputed that Mr. Connelly – an attorney with nearly 40 years of business

experience -- was serving as the CEO of Mosaica at the time, and had occupied that position for

nearly 15 years when the guarantees were executed. The parties acknowledge that Mosaica had

already borrowed millions of dollars from Tatonka over that time, and that the guarantees that

Mr. Connelly signed on his own behalf in 2013 amounted to nearly $4 million more. In other

words, this was no ordinary, low-stakes commercial transaction involving an unsophisticated

borrower. Mr. Connelly was a sophisticated businessman and attorney, routinely doing business
involving considerable sums of money. He was not merely of “adequate” sophistication – he

was an extremely sophisticated participant in these transactions.

       Mr. Connelly insists that he was not able to negotiate the terms of the guarantees with

Tatonka, but that argument falters in the face of his own affirmative defense. The printed terms

of the guarantees make clear that Mr. Connelly was guaranteeing all of Mosaica’s indebtedness

to date. But Mr. Connelly insists that, in discussions with Tatonka, both sides understood and

agreed that the guarantees would only apply to certain specific debts of Mosaica. The fact that

Mr. Connelly was – allegedly – able to convince Tatonka to accept a less-than-comprehensive

guarantee of all of Mosaica’s indebtedness suggests that Mr. Connelly had (and successfully

used) some ability to bargain over the terms of the guarantees. Moreover, even if Mr. Connelly

wasn’t able to negotiate the terms of the guarantees themselves, the entire factual record reflects

that Mr. Connelly, on behalf of Mosaica, had a long and productive business relationship with

Tatonka, which tends to tip this factor in favor of a finding that his waiver of a jury right in the

guarantees was voluntary.

       Similarly, Mr. Connelly argues that he lacked any meaningful bargaining power when

entering into the guarantees because Mosaica needed additional loans immediately to avoid an

imminent default and because Mosaica had already pledged all of its other assets to Tatonka to

support the current loans. Thus, he contends, he had no choice but to cede to Tatonka’s

demands, including its demand that he waive a jury trial on the guarantees. But this argument

mistakenly equates Mosaica’s desperate need for additional capital with Mr. Connelly’s ability to

grant or withhold his own personal guarantee of Mosaica’s debts. Although Mosaica may not

have had any more assets to offer another lender as collateral, and thus lacked any bargaining

power relative to Tatonka (a finding the Court need not make), it is clear that Mr. Connelly’s
personal guarantee was an asset that he could offer to any willing lender, not just Tatonka. The

long business history between Tatonka and Mosaica may have caused Mr. Connelly to consider

Tatonka as his best choice for borrowing additional funds, but that same long business history

would also tend to dissipate, rather than strengthen, a belief that Tatonka would use its

bargaining power to force Mr. Connelly to agree to a guarantee he would not otherwise have

given. Once again, this is not the type of contract where an inexperienced consumer is forced to

waive a jury right in order to, say, rent a car from the only rental agency in town; Mr. Connelly

had considerably more bargaining power than that, even with Mosaica’s dire need for funds.

Accordingly, this factor, to the extent it tips in either direction, favors a finding that Mr.

Connelly gave his guarantee, including a waiver of a jury trial, willingly.

          Finally, although Mr. Connelly insists that he was not represented by counsel when he

agreed to enter into the guarantees, the fact remains that Mr. Connelly is an attorney, and an

experienced one at that. He was fully capable of reading and understanding the jury waiver in

the guarantee, and, as explained above, was fully capable of negotiating with Tatonka or seeking

out another lender if he disagreed with the guarantees’ terms. Thus, the Court finds that Tatonka

has carried its burden of showing that his waiver was knowing and voluntary. The Court grants

Tatonka’s motion to strike his jury demand.

          In addition, as the Court previously noted, Mr. Connelly’s defense of mutual mistake

sounds in equity, as it seeks judicial reformation of the guarantees as its primary relief. In such

circumstances, that defense would be tried to the Court regardless. Maryland Cas. Co. v.

Buckeye Gas Products Co., 797 P.2d 11, 13 (Colo. 1990). Thus, there is a separate and

independent basis for striking Mr. Connelly’s jury demand, regardless of the sufficiency of his

waiver.
       Accordingly, Tatonka’s Renewed Motion to Strike (# 117) is GRANTED.

       That leaves the setting of this matter for a bench trial. As the Court previously advised

the parties at the Pretrial Conference (# 118), upon their submission of a revised Proposed

Pretrial Order, the Court would set this matter for trial “in November or December.” The parties

have submitted that revised document (and the Court approves it), making it appropriate to now

set this case for trial. The Court will conduct a bench trial in this matter, beginning on

December 4, 2018, and continuing, if necessary, to December 5, 2018. Trial will begin at 9:00

a.m. on each day.

       Dated this 13th day of November, 2018.
                                                      BY THE COURT:




                                                      Marcia S. Krieger
                                                      Chief United States District Judge
